Response to Arguments

Applicant's arguments filed 4/20/2020 have been fully considered but they are not persuasive.
The independent claims have been amended to include limitations stating “receiving system information block (SIB) indicating a resource pool allocated for an early data transmission and a transport block size (TBS) for the early data transmission; determining to perform the early data transmission based on the TBS”.  As shown in the previous rejections, Vajapeyam et al. renders obvious receiving SIB indicating a resource pool allocated for an early data transmission (See page 5 paragraphs 58-60 and Figure 3 of Vajapeyam et al. for reference to a base station broadcasting, via SIB, RACH resources used for connectionless access, i.e. an early data transmission).  Applicant argues that Kim ‘515, Kim ‘156, and Vajapeyam et al., alone or in combination, have not been shown to teach the newly amended limitation requiring a UE receiving SIB also indicating a TBS for early data transmission and determining whether to perform the early data transmission based on the TBS.  The Examiner respectfully disagrees.  As shown in the previous rejection of claim 14, Kim ‘515 teaches a CIoT device, i.e. a type of UE, receiving an indication of a maximum grant size for EDT provided by SIB, and determining to perform the EDT based on the maximum grant size for EDT being greater than the size of the EDT data (See page 20 paragraph 430-435 of Kim ‘515).  The maximum grant size of EDT taught by Kim ‘515 is equivalent to a transport block size (TBS), as claimed.  Thus, it is believed that the amended limitations are still rendered obvious based on these teachings of the previously cited prior art.
Receipt of a request for consideration under the After Final Consideration Pilot Program 2.0 is acknowledged; however, since the amended claim limitations are not deemed to overcome the grounds of rejection based on the previously cited prior art, this After Final Amendment is treated under pre-pilot procedure.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461